 



Exhibit 10.1
LICENSE AGREEMENT
     This License Agreement (“Agreement”) is entered into as of March 15, 1988
by and between CYBERONICS, INC., a Delaware corporation, having a principal
place of business at 827 W. Main Street, League City, TX 77573 (“Licensee”), and
DR. JACOB ZABARA, an individual residing at 200 Locust Street, #22F,
Philadelphia, PA 19106 (“Licensor”).
     WHEREAS, Licensor owns a patent relating to Neurocyberenetic Prosthesis
Technology (U.S. Patent No. 4,702,254) and other pending patent applications and
know-how, and technology relating thereto (collectively referred to as the
“Technology”); and,
     WHEREAS, Licensee wishes to obtain all exclusive license under the Licensed
Patents as hereinafter defined and under the Technology generally to further
test and develop the Technology and to manufacture and market products based on
such Technology upon the terms and conditions hereinafter set forth;
     NOW, THEREFORE, in consideration of the promises and of the mutual
covenants hereinafter contained, the parties agree as follows:
     1. Definitions.
          (a) The term “Licensed Patents,” as used in this Agreement, shall mean
and include both individually and collectively the United States and foreign
patents and patent applications listed in Schedule A attached to this Agreement,
such additional United States and foreign patent applications acquired by
Licensor on improvements and variations upon inventions disclosed in said listed
applications or other inventions “in the field of nerve stimulation, and such
additional patent applications as may be filed by Licensor pursuant to Section 7
of this Agreement, all Letters Patent which shall issue on said applications and
any division thereof, and all reissues, continuations, or extensions of said
Letters Patent.
          (b) The term “Product,” as used in this Agreement, shall mean a
product or portion of a product that (i) embodies a device invention claimed in
a Licensed Patent (or which had been “claimed” in a Licensed Patent which has
been declared invalid), or (ii) which is specifically intended to be used to
practice a method claimed in a Licensed Patent (or which had been “claimed” in a
Licensed Patent which has been declared invalid) and which is manufactured and
sold by or for Licensee (or its sublicensees); provided that at the time and in
the territory of manufacture or sale of such Product a Licensed Patent is
pending or in force claiming such device or method (or such device or method had
been “claimed” in a Licensed Patent previously valid in the territory of
manufacture or sale but which has been declared invalid).
     2. Licensor’s Representations & Warranties. Licensor represents and
warrants that:
          (a) He owns the Licensed Patents and has the legal power and authority
to extend the rights granted to Licensee pursuant to this Agreement and he has
not assigned, licensed, pledged or compromised the Licensed Patents or made any
commitments or offers inconsistent with or in derogation of the rights created
by this Agreement.

 



--------------------------------------------------------------------------------



 



          (b) Neither the Licensed Patents nor any claims contained therein have
been declared invalid or unenforceable and to the best of Licensor’s knowledge
there are no patent infringement suits or asserted patent infringement claims
pertaining to the Licensed Patents and there are no suits or claims attacking
the validity of any Licensed Patent, and Licensor knows of no basis for any such
claim.
          (c) Licensor has no knowledge of any information likely to have a
material effect on the validity or enforceability of any Licensed Patent or any
claim thereof which was not disclosed to the Patent Office of the respective
countries in which Patent Applications were filed during the prosecution of the
application from which any Licensed Patent matured or, with respect to pending
applications, from which any Licensed Patent may mature.
     3. License.
          (a) Licensor hereby grants to Licensee, and Licensee hereby accepts
from Licensor, upon the terms and conditions herein after specified, the
exclusive, worldwide right and license under the Licensed Patents and Technology
to further test and develop the Technology, to make, to have made, to use, to
sell, to lease, to implant, and to have implanted and otherwise dispose of
Products and to sublicense the rights created hereby pursuant to the terms of
Section 5 hereof. Such license shall be perpetual unless this Agreement is
terminated pursuant to Section 3.0 hereof.
          (b) Any person, firm, or corporation purchasing Products from Licensee
or any Sublicensee hereunder, and its successors and assigns, shall
automatically enjoy a royalty-free right under the Licensed Patents to implant
and/or have implanted and to use the particular Product, and to manufacture,
purchase, implant, and use any auxiliary products which may be necessary or
desirable to provide a complete implant.
     4. Royalties, Records and Reports.
          (a) Licensee agrees to pay to Licensor, in consideration for the
license granted pursuant to this Agreement, royalties on the Net Sales Value (as
hereinafter defined) of all Products sold during the term of this Agreement at
the rate of six percent (6.0%) on the first $12,000,000 of Net Sales Value and
three percent (3.0%) on all Net Sales Value after said $12,000,000, cumulative
and not annual, for the life of U.S. Patent No, 4,702,254, including any
extensions, renewals, continuations, divisions, or continuations-in-part
thereof. Upon expiration of the last to expire of U.S. Patent No. 4,702,254
(including any extensions or renewals thereof) or any continuation, division or
continuation-in-part thereof, the royalty rate payable pursuant to this Section
4(a) shall be reduced to two percent (2.0%) on the first $12,00.0,000 of Net
Sales Value and one percent (1.0%) on all Net Sales Value after said
$12,000,000, cumulative and not annual. It is understood and agreed that
Licensee shall have no obligation to make any payment to Licensor under this
Section 4(a) or Section 4(d) from and after the date on which all of the
Licensed Patents (including any extensions or renewals thereof) have expired or
have been declared invalid by any judicial decree, order or final judgment
beyond right of further appeal, except royalties at the percentile rate
specified in this Section 4(a) or Section 4(b), as the case may be, on the Net
Sales Value of Products sold under the license created by Section 3 of this

-2-



--------------------------------------------------------------------------------



 



Agreement prior to such date, and upon such date the license granted by
Section 3 hereof shall be fully paid.
          (b) If U.S. Patent No. 4,702,254 and all continuations, divisions, and
continuations-in-part thereof are held invalid by any judicial decree, order or
final judgment beyond further right i of appeal, the-percentile rate at which
royalties shall be payable to Licensor pursuant to Section 4(a) shall be
retroactively reduced to two percent (2.0%) on the first $12,000,000 of Net
Sales Value and one percent (1.0%) on all Net Sales Value after said $12,000,000
with respect to Products sold after the filing of a claim in a court of
competent jurisdiction which claim results in the invalidation of U.S. Patent
No. 4,702,254 and all continuations, divisions and continuations-in-part thereof
(the “Claim”).
          (c) In the event of U.S. Patent No. 4,702,254 .and all continuations,
divisions and continuations-in-part thereof being declared invalid, and
notwithstanding anything to the contrary contained herein, no further royalty
payments shall be made to Licensor until such time as the aggregate royalties
payable on products sold after filing of the Claim at the percentile rate
specified in Section 4(b) are equal to the actual aggregate royalties already
paid to Licensor on products sold after filing of the claim, at which time
royalty payments as provided in this Section 4 shall resume. The right created
by this Section 4(c) shall be a right to recover excess royalties paid during
the pendency of the claim from future royalties payable to Licensor hereunder
only; Licensee shall have no right, claim or cause of action against Licensee to
recover such excess royalties from Licensor.
          (d) Licensor agrees to pay Licensee a minimum royalty of $36,000 per
year ($12,000 per year if the events specified in Section 4(b) occur), payable
on a monthly basis until a Product is first sold and on a quarterly basis
thereafter. Payments made pursuant to this Section 4(d) shall be paid at the
beginning of the month or quarter, as the case may be, and shall be deducted
from any royalties payable pursuant to Section 4(a) and shall not constitute an
additional royalty obligation of Licensee.
          (e) The term “Net Sales Value,” as used in this Section 4, shall mean
the full amount actually received by Licensee or its sublicensees (exclusive of
sales by Licensee to its sublicensees) for Products sold by Licensee or its
sublicensees to customers less the sum of the following, where applicable:
     (i) Discounts allowed, commissions paid in lieu of trade discounts, and
commissions paid to independent sales representatives or agents, in the amounts
customary in the trade;
     (ii) Sales and/or use taxes (or other taxes equivalent thereto), duties or
any other taxes or levies directly imposed by any governmental authority upon
and with reference to particular sales;
     (iii) Outbound transportation costs prepaid or allowed by way of freight
equalization or otherwise;
     (iv) Cartons, packing, and crating charged separately ;

-3-



--------------------------------------------------------------------------------



 



     (v) Amounts refunded, allowed, or credited in connection with shortages,
returns, or defective, articles;
          (f) Where proceeds from the sale of Products are received in currency
other than United States Dollars, the Net Sales Value of such foreign sales
shall be the U.S. Dollar equivalent of such proceeds determined by multiplying
the foreign currency actually received by the applicable exchange rate in effect
on the last day in the quarter in which such proceeds were received, as
published in the Wall Street Journal for such date.
          (g) Only one royalty shall be payable on a Product at the applicable
percentile rate specified in Section 4(a) or 4(b), as the case may be,
regardless of the number of Licensed Patents or use of Technology under which
such Product has been manufactured, used or sold. In those cases where a Product
is sold as a part of an article which includes additional materials or
components, the production of which does not use the inventions of the Licensed
Patents, the Net Sales Value shall be based on the sales price at which Licensee
would sell the Product independently of such other materials or components in an
arm’s length transaction.
          (h) Licensee agrees to keep full, true, and accurate records and books
of account containing all particulars which may be necessary to show the
royalties payable to Licensor. Such books of account shall be kept at Licensee’s
principal place of business and shall be available, upon thirty (30) days
notice, for inspection during business hours, by independent auditors reasonably
acceptable to Licensee appointed and paid by Licensor provided, however, that if
upon audit it is determined that Licensor is entitled, to., receive an
additional royalty amount in excess of five percent (5%) over the amount
previously paid during the period subject to “audit, then Licensee shall pay the
reasonable fees and expenses of such independent auditors. Such records shall be
retained by Licensee for a period of six (6) years following the end of the
calendar year to which they pertain; provided, however, that Licensor’s right to
inspect such records pursuant to this Section 4(h) shall be limited to the right
to inspect records pertaining to the two-year period ending on the close of the
calendar quarter immediately preceding such inspection. Only one such inspection
shall be made in any calendar year. The auditors shall disclose to Licensor only
the gross sales value of Products sold, the deductions therefrom, the Net Sales
Value thereof, and the amount of royalties due and payable to Licensor thereon,
along with any necessary supporting evidence. Any information obtained by the
auditors from any such inspection shall be kept confidential by Licensor and the
auditors and shall be used only for the purpose of determining the correctness
of the statements of Net Sales value and royalties due and payable to Licensor.
The auditors shall be employed expressly upon such terms and conditions.
          (i) Licensee agrees that on or before the 60th day after the close of
each of its quarterly accounting periods throughout the term of this Agreement,
Licensee shall forward to Licensor a statement, certified by an Officer of
Licensee, of the receipts for Products sold by Licensee for which payment is
received during the accounting period preceding the period in which each such
statement is rendered, the aggregate in each category of deductions which have
been made therefrom pursuant to the provisions of section 4(e) above, and the
royalties payable thereon. Licensee shall concurrently forward to Licensor a
Statement of the receipts for Products sold by sublicensees for which Licensee
received royalty or other licensing fees from such sublicensees during the
accounting period preceding the period in which each such statement is

-4-



--------------------------------------------------------------------------------



 



rendered, the aggregate in each category of deductions which have been made
therefrom pursuant to Section 4(e) above, and the royalties payable thereon.
Licensee shall simultaneously pay to Licensor the amount of royalties due.
          (j) The parties agree that any subsequent downward adjustments of
Licensee’s and its sublicensees’ receipts from any particular sale of Products
upon which royalties have been paid, due to Product failure or inadequacy,
cancellation of purchase orders or contracts, or any other event causing
Licensee to make a financial refund to its customers, either in whole or in
part, will be credited against any future receipts on which royalties become
payable.
     5. Sublicensing.
          (a) Licensee shall have the exclusive right under the Licensed Patents
to grant sublicenses to others provided, however, that with respect to Products
sold by any such sublicensee, Licensee shall pay to Licensor royalties equal to
the royalties that would have been payable with respect to such Product sales
had such sales been made by Licensee. The Net Sales Value of sales made by any
sublicensees shall be aggregated with the Net Sales Value of Sales made by
Licensee for determination of the applicable royalty rate payable pursuant to
Section 4(a) or 4(b), as the case may be.
          (b) Licensee shall consult with Licensor regarding any prospective
sublicensees. Notwithstanding the foregoing, the granting by Licensee of
sublicenses under the Licensed Patents shall be in the sole discretion of
Licensee, and Licensee shall have the sole power to determine whether or not to
grant sublicenses, to whom such sublicensees shall be granted and the royalty
rates and terms and conditions of such sublicenses.
     6. Assignment.
          (a) This Agreement and the licenses and rights hereunder are not
assignable by either party without the prior written consent of the other party,
which consent will not be unreasonably withheld; provided, however, that without
obtaining Licensor’s consent, Licensee may assign its rights and obligations
hereunder to a successor in interest who acquires substantially all of the
business of Licensee whether by sale of substantially all of the assets, sale of
stock, merger or other form or corporate reorganization.
          (b) This Agreement shall inure to the benefit of and be binding upon
Licensor and Licensee, and their respective successors and assigns.
     7. Future Filings; Patent Expenses.
          (a) In the event that Licensee should wish Licensor to file any patent
applications corresponding to any of the Licensed patents in specific countries
other than those enumerated in Schedule A or file any patent applications on
improvements and variations upon inventions disclosed in the Licensed Patents or
other inventions in the field of nerve stimulation, it shall advise Licensor in
writing, naming such countries or improvements, variations or inventions, as the
case may be. Licensor shall thereupon file patent applications as requested. All
such patent applications and patents shall be filed in the name of and, be the
property of

-5-



--------------------------------------------------------------------------------



 



Licensor and shall be included in the Licensed Patents. Licensee shall pay the
reasonable expenses, including reasonable fees for patent counsel, for filing,
prosecuting, and paying annuities or applicable maintenance fees on such
requested patent applications, on any patent applications relating to the
Technology pending as of the date thereof and shall pay the issuance fee of and
any applicable maintenance fee on any patent issued thereon. In the event
Licensee elects to discontinue pursuing any patent application or applications
(whether or not such applications have been prepared or filed) it shall so
notify Licensor in writing and Licensor shall discontinue pursuing such
application or applications (or may pursue such application or applications at
its own expense); provided, however, that Licensee shall pay the reasonable
expenses, including reasonable fees for patent counsel, incurred prior to
Licensee notifying Licensor of its election not to pursue an application or
applications. Licensor further agrees that he will not file any patent
applications relating to the Licensed Patents, the Technology or the field of
nerve stimulation without the consent of Licensee; provided, however, that if
such consent is withheld, Licensor may file such application but shall bear all
expenses associated with such filing or any patent issuing thereon.
          (b) In the event that Licensee notifies Licensor that Licensee would
like Licensor to file any patent applications pursuant to Section 7(a) and
Licensor fails to take reasonable steps within a reasonable amount of time to
prepare and file such application or applications, Licensee reserves the right
hereunder to retain its own patent counsel to prepare and prosecute any such
patent applications, and Licensor hereby agrees to assist and cooperate with
Licensee’s patent counsel in the preparation and prosecution of such patent
applications; provided, however, that notwithstanding Licensee’s retention of
patent counsel, Licensee shall pay the reasonable fees of Licensor’s patent
counsel actually incurred in connection with reviewing any patent applications
prepared by Licensee’s patent counsel.
     8. Covenants.
          (a) Licensor shall promptly furnish Licensee with copies of all
applications for Letters Patent licensed hereunder and shall keep Licensee
promptly informed as to their prosecution, sending Licensee copies of Patent
Office actions and amendments to such applications.
          (b) Licensor covenants that for the term of this Agreement he will use
his best efforts to renew and maintain all Licensed Patents (at Licensee’s
expense as provided in Section 7 hereof).
          (c) Licensor covenants that for the term of this Agreement he will not
assign, license, pledge or compromise the Licensed Patents nor make any
commitments or offers inconsistent with or in derogation of the rights created
by this Agreement.
          (d) Licensee covenants that for the term of this Agreement it will use
its best efforts to develop and market a Product or Products.
     9. Term. This Agreement shall expire at the earlier of (i) the end of the
full term of each Letters Patent included in the Licensed Patents or (ii) at
such time as all of the Licensed Patents shall have been declared invalid by any
judicial decree, order or final judgment beyond

-6-



--------------------------------------------------------------------------------



 



further right of appeal; provided, however, that the license created hereby
shall survive expiration of this Agreement as provided in Section 3(a) hereof.
     10. Termination.
          (a) This Agreement may be terminated by Licensee as follows:
     (i) For the first three (3) years of this Agreement, Licensee may terminate
this Agreement without cause on the first, second or third anniversary of
execution hereof by Licensee provided Licensee gives written notice to Licensor
of its intention to terminate no later than sixty (60) days before such
anniversary.
     (ii) If this Agreement is not terminated within the first three years as
set forth above, this Agreement shall run for successive three-year periods
starting from the third anniversary of execution thereof by Licensee and may not
be terminated by Licensee without cause during such three-year periods but may
be terminated without cause by Licensee at the end of each such three-year
period provided Licensee gives notice of its intention to terminate no later
than sixty (60) days before the expiration of such three-year period;
     (iii) In addition to the foregoing, this Agreement may be terminated by
Licensee in the event that Licensor shall have materially breached any provision
hereof, provided that Licensee shall first give written notice of its intention
to terminate which notice shall state the grounds thereof and provided further
that Licensor shall have sixty (60) days to cure any alleged breach.
          (b) This Agreement may be terminated by Licensor for cause only and
provided that Licensor shall first give written notice of his intention to
terminate which notice shall state the grounds thereof. Licensee shall have
sixty (60) days from receipt of any such notice to cure any alleged breach.
Subject to the provisions of Section 11 hereof, “Cause” for purposes of this
Section 10(b) shall be defined as:
     (i) Failure of Licensee to make royalty payments as provided in Section 4
hereof;
     (ii) Failure to begin feasibility clinical studies of the Technology (such
as would be permitted under the “Custom Devise” exemption of the United States
Food and Drug Administration (“FDA”)) within one (1) year of the date hereof if
stimulators developed and purchased from an independent producer are used or two
(2) years from the date hereof if a stimulator developed by Licensee is used;
     (iii) Failure to begin formal clinical studies of the Technology (such as
would be permitted under the Investigational Device Exemption of the FDA) within
three (3) years from the date hereof;
     (iv) Failure to file a Pre-Market Approval Application with the FDA within
six (6) years from the date hereof.

-7-



--------------------------------------------------------------------------------



 



          (c) Upon termination of this Agreement pursuant to this Section 10,
all licenses, rights, and obligations hereunder shall cease and terminate and
Licensee shall immediately cease manufacturing and selling Products; provided,
however, that the licenses and rights granted under Section 3 hereof shall
continue as to all Products previously manufactured during the term of this
Agreement, or actually in manufacture upon the date of termination, for the full
terms of the Letters Patent under which such Product is manufactured, provided
that royalties are paid with respect to such Products pursuant to Section 4
hereof.
     11. Force Majeure. The time by which, the conditions subsequent specified
in Sections 10(b)(ii) — (iv) must be satisfied shall be extended for a period of
time equal to the period of any delay resulting from delays or difficulties
arising in connection with the clinical studies and/or obtaining requisite
regulatory approval provided such delays or difficulties are due to events
beyond the control of Licensee.
     12. Marketing Requirements. Licensee shall provide with all Products such
notice or notices of the Licensed Patents reasonably contemplated to comply with
the laws of the countries under which such Letters Patent have issued.
     13. Technical Assistance. Licensor shall assist, consult, and cooperate
with Licensee in the development, design, engineering, manufacturing/testing and
inspection of the Products. Licensor shall provide such assistance to Licensee
at such times and for such duration as Licensee shall reasonably request,
provided such assistance does not interfere with Licensor’s responsibilities as
a faculty member of Temple University. For two (2) years from the date of this
Agreement, such assistance shall be provided to Licensee without compensation
(other than reimbursement of out-of-pocket expenses reasonably incurred in
connection with providing such assistance). Following such initial two-year
period, Licensor shall continue to provide such assistance as Licensee may
reasonably request and shall be compensated therefor as provided in the separate
consulting agreement executed concurrently herewith.
     14. Patent Enforcement. Licensee may bring any action for infringement of
the Licensed Patents either in Licensor’s name alone or jointly with Licensor
and Licensor agrees to assist Licensee in any such action upon Licensee’s
request. Any such action brought by Licensee shall be solely at Licensee’s
expense, and any amounts recovered thereby shall be divided between Licensee and
Licensor as follows:
          (a) Licensee shall first recoup all expenses and legal fees expended
in such action,
          (b) The amount recovered, net of Licensee’s expenses and fees as
provided in Section 14(a), shall be divided eighty percent (80%) to Licensee and
twenty percent (20%) to Licensor.
     15. Public Statements.
          (a) Licensor agrees not to publish or caused to be published any
article, study, analysis, or other writing concerning the Technology or
stimulation of the vagus nerve for the treatment of epilepsy and not to deliver
or permit others to deliver any oral presentation prepared by Licensor
containing information concerning the Technology or stimulation of the vagus
nerve

-8-



--------------------------------------------------------------------------------



 



for the treatment of epilepsy (such writings and presentations being referred to
as “Public Statements”) prior to the earlier of (i) three years from the date
hereof, or (ii) the clinical investigators publishing or presenting the results
of the clinical studies of the Technology conducted on the initial is patients.
After such publication by the clinical investigators or three years, whichever
is earlier, Licensor shall not, for the term of this Agreement, make any Public
Statement without first obtaining the written consent of Licensee, which consent
shall not be unreasonably withheld. The restrictions on Licensor’s right to make
Public statements created by this Section 15(a) shall, terminate immediately in
the event that all of the clinical investigators withdraw from the clinical
study.
          (b) Licensee agrees that Licensor may have access to technical data
generated in connection with scientific studies concerning the Technology
conducted by or on behalf of Licensor and, subject to Section 15(a), may use
such data in writings or oral presentations concerning the Technology. Licensee
further agrees that Licensor will be named as a co-author in any article, study,
analysis or other writing concerning the Technology if Licensor actively
participated in the underlying research. Licensee further agrees that Licensor
shall have the right to review any article, study, analysis or other writing
prepared by or on behalf of Licensee prior to publication; provided, however,
that Licensee reserves the right to publish or present any such article, study,
analysis or writing notwithstanding Licensor’s objections thereto.
     16. General.
          (a) Modification. This Agreement may be modified only by a writing
signed by each party.
          (b) Nonwaiver. The failure of any party to enforce at any time any of
the provisions hereof shall not be construed to be a waiver of the right of such
party thereafter to enforce any such provision.
          (c) Notices. Notices under this Agreement shall be sufficient only if
mailed by certified or registered United States mail, return receipt requested,
or personally delivered to the parties at their addresses first set forth above
or as amended by notice pursuant to this subsection. Notice by mail shall be
deemed received three (3) days after deposit.
          (d) Entire Agreement. This Agreement terminates the letter of intent
between Licensor, Reese Terry, Cyberonics, Inc., a Texas corporation
(“Cyberonics Texas”), as amended and assigned from Cyberonics Texas to Licensee,
and supersedes all proposals, oral or written, all negotiations, conversations
or discussions between or among the parties relating to this Agreement and all
past course of dealing or industry custom. The terms and conditions of this
Agreement shall prevail, notwithstanding any variance with the written
instrument, submitted by any party.
          (e) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

     
LICENSOR: DR. JACOB ZABARA
   
 
   
/s/ Jacob Zabara
   
  
   
 
   
LICENSEE: CYBERONICS, INC.
     a Delaware corporation
   
 
   
/s/ Reese S. Terry, Jr.
   
  
   

-10-



--------------------------------------------------------------------------------



 



SCHEDULE A
UPDATED ATTACHMENT TO
JACOB ZABARA LICENSE AGREEMENT
December 31, 1991

                          Date
4,702,254
  US   NeuroCybernetic Prosthesis   Oct. 27, 1987
4,867,164
  US   NeuroCybernetic Prosthesis   Sept. 19, 1989
5,0258,807
  US   NeuroCybernetic Prosthesis   June 25, 1991
577,549
  Australia   NeuroCybernetic Prosthesis   March 3, 1989
1,259,379
  Canada   NeuroCybernetic Prosthesis   September 12, 1989
0,156,854
  Eurpoean   NeuroCybernetic Prosthesis   September 5, 1990     Austria,
Belgium, Switzerland, Germany, France, United     Kingdom, Liechtenstein,
Luxembourg, Netherlands, Sweden
503,504/84
  Japan   Application Number   September 11, 1984

-11-